                                 IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF KANSAS

SCOTT DOUGLAS HINSHAW,

                            Plaintiff,

                  v.                                                       CASE NO. 19-3057-SAC


KATE F. BAIRD, Deputy Disciplinary
Administrator, et al.,

                            Defendants.

                                                            ORDER


         Pro se Plaintiff Scott Douglas Hinshaw, a prisoner confined at the Ford County Jail in

Dodge City, Kansas, brings this action under 42 U.S.C. § 1983. Plaintiff is subject to the “three-

strikes” provision under 28 U.S.C. § 1915(g). Court records fully establish that Plaintiff “has, on

3 or more prior occasions, while incarcerated . . . , brought an action or appeal in a court of the

United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a

claim upon which relief may be granted.”1 Accordingly, he may proceed in forma pauperis only

if he establishes a threat of imminent danger of serious physical injury. Id. The Court has

examined the complaint and finds no showing of imminent danger of serious physical injury.

         Accordingly, pursuant to § 1915(g) Plaintiff may not proceed in forma pauperis in this civil

action and his motion for leave to proceed in forma pauperis (Doc. 2) is denied. Plaintiff is given




1
          Prior to filing the instant complaint on March 28, 2019, the Court finds at least three prior civil actions filed
by Plaintiff which qualify as “strikes” under § 1915(g). See Hinshaw v. Hampton, Case No. 17-3129-SAC (D. Kan.)
(dismissed for failure to state a claim at Doc. 29); Hinshaw v. Thomas, Case No. 18-3081-SAC (D. Kan.) (dismissed
as frivolous and for failure to state a claim at Doc. 8); and Hinshaw v. Hampton, Case No. 18-3225-SAC (D. Kan.)
(dismissed for failure to state a claim at Doc. 8).
time to pay the full $400.00 district court filing fee2 to the Court. If he fails to pay the full fee

within the prescribed time, the complaint will be dismissed based upon Plaintiff’s failure to satisfy

the statutory district court filing fee required by 28 U.S.C. § 1914.

         IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Doc. 2) is denied.

         IT IS FURTHER ORDERED that Plaintiff is granted until April 12, 2019, to submit the

$400.00 filing fee. The failure to submit the fee by that date will result in the dismissal of this

matter without prejudice and without additional prior notice.

         IT IS SO ORDERED.

         Dated in Topeka, Kansas, on this 29th day of March, 2019.



                                                      S/ Sam A. Crow
                                                      SAM A. CROW
                                                      SENIOR U. S. DISTRICT JUDGE




2
         If a person is not granted in forma pauperis status under § 1915, the fee to file a non-habeas civil action
includes the $350.00 fee required by 28 U.S.C. § 1914(a) and a $50.00 general administrative fee pursuant to § 1914(b)
and the District Court Miscellaneous Fee Schedule prescribed by the Judicial Conference of the United States.




                                                          2
